In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1776V
                                          UNPUBLISHED


    SHAWNA HASKINS,                                             Chief Special Master Corcoran

                          Petitioner,                           Filed: January 11, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On November 16, 2018, Shawna Haskins filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her influneza (“flu”) vaccination on November 27, 2015. Petition at ¶¶ 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On March 13, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On January 10, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded compensation on the
terms set forth therein. Proffer at 1-6. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Proffer, I award the following
compensation:

   A. A lump sum payment of $302,690.02, representing compensation for life care
      expenses expected to be incurred during the first year after judgment
      ($52,690.02) and pain and suffering ($250,000.00) in the form of a check
      payable to Petitioner, Shawna Haskins.

   B. A lump sum payment of $38,366.83, representing compensation for
      satisfaction of a Molina Healthcare of New Mexico Medicaid lien, in the form
      of a check payable jointly to Petitioner and:

                                    Equian
                             OPTUMINSIGHT, INC.
                              L-182643 GW2W10
                             5555 Cleveland Ave.
                             Columbus, OH 43231
                        Equian Event Number: 28290121

      Petitioner agrees to endorse this check to Equian.

   C. A lump sum payment of $15,072.94, representing compensation for
      satisfaction of a New Mexico Centennial Care Medicaid lien, in the form of a
      check payable jointly to Petitioner and:

                                        Optum
                                        L-3994
                              Columbus, OH 43260-3994
                             Optum File Number: 45358589

      Petitioner agrees to endorse this check to Optum.

   D. A lump sum payment of $6,634.60, representing compensation for
      satisfaction of a Blue Cross Blue Shield of New Mexico Medicaid lien, in the
      form of a check payable jointly to Petitioner and:

                                 BCBS of New Mexico
                           Health Care Service Corporation
                                Department CH 14418
                                Palatine, IL 60055-4418
                                  Event ID: 15946548
                               Group Number: N72100

      Petitioner agrees to endorse this check to Blue Cross Blue Shield of New
      Mexico.


                                        2
    E. An amount sufficient to purchase the annuity contract described in section
       II(E) of the attached Proffer.


       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     3
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                              )
SHAWNA HASKINS,               )
                              )
          Petitioner,         )
                              )                         No. 18-1776V
v.                            )                         Chief Special Master Corcoran
                              )                         ECF
SECRETARY OF HEALTH AND HUMAN )
SERVICES,                     )
                              )
          Respondent.         )
                              )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 16, 2018, Shawna Haskins (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”) resulting

from an influenza (“flu”) vaccination she received on November 27, 2015. Petition at 1. On

March 12, 2020, the Secretary of Health and Human Services (“respondent”) filed his Rule 4(c)

Report conceding that petitioner suffered the Table injury of GBS following a flu vaccine within

the Table time period and is entitled to compensation. ECF No. 47. Accordingly, on March 13,

2020, the Chief Special Master issued a Ruling on Entitlement, finding that petitioner is entitled

to vaccine compensation for GBS following the influenza vaccine she received on November 27,

2015. ECF No. 48.

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Linda Curtis, RN, MS, CNLCP, CCM, and

petitioner engaged life care planner Maureen Clancy, CLCP, to provide an estimation of

petitioner’s future vaccine-injury related needs. For the purposes of this proffer, the term
“vaccine related” is as described in the respondent’s Rule 4(c) Report. All items of

compensation identified in the life care plan are supported by the evidence, and are illustrated by

the chart entitled Appendix A: Items of Compensation for Shawna Haskins, attached hereto as

Tab A. Respondent proffers that petitioner should be awarded all items of compensation set

forth in the life care plan and illustrated by the chart attached at Tab A. Petitioner agrees.

       B.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       C.       Molina Healthcare of New Mexico Medicaid Lien

       Respondent proffers that Shawna Haskins should be awarded funds to satisfy a Molina

Healthcare of New Mexico Medicaid lien in the amount of $38,366.83, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action Molina

Healthcare of New Mexico may have against any individual as a result of any Medicaid

payments Molina Healthcare of New Mexico has made to or on behalf of Shawna Haskins from

the date of her eligibility for benefits through the date of judgment in this case as a result of her

vaccine-related injury suffered on or about November 27, 2015, under Title XIX of the Social

Security Act.

       D.       New Mexico Centennial Care Medicaid Lien

       Respondent proffers that Shawna Haskins should be awarded funds to satisfy a New

Mexico Centennial Care Medicaid lien in the amount of $15,072.94, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action New Mexico

Centennial Care may have against any individual as a result of any Medicaid payments New

Mexico Centennial Care has made to or on behalf of Shawna Haskins from the date of her



                                                   2
eligibility for benefits through the date of judgment in this case as a result of her vaccine-related

injury suffered on or about November 27, 2015, under Title XIX of the Social Security Act.

       E.         Blue Cross Blue Shield of New Mexico Medicaid Lien

       Respondent proffers that Shawna Haskins should be awarded funds to satisfy a Blue

Cross Blue Shield of New Mexico Medicaid lien in the amount of $6,634.60, which represents

full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action Blue

Cross Blue Shield of New Mexico may have against any individual as a result of any Medicaid

payments Blue Cross Blue Shield of New Mexico has made to or on behalf of Shawna Haskins

from the date of her eligibility for benefits through the date of judgment in this case as a result of

her vaccine-related injury suffered on or about November 27, 2015, under Title XIX of the

Social Security Act.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the Special Master’s decision and the Court’s judgment award the following:1

       A. A lump sum payment of $302,690.02, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($52,690.02) and pain and

suffering ($250,000.00) in the form of a check payable to petitioner, Shawna Haskins.

       B. A lump sum payment of $38,366.83, representing compensation for satisfaction of a

Molina Healthcare of New Mexico Medicaid lien, in the form of a check payable jointly to

petitioner and:


       1  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                  3
                                             Equian
                                    OPTUMINSIGHT, INC.
                                       L-182643 GW2W10
                                      5555 Cleveland Ave.
                                      Columbus, OH 43231
                                 Equian Event Number: 28290121

Petitioner agrees to endorse this check to Equian.

       C. A lump sum payment of $15,072.94, representing compensation for satisfaction of a

New Mexico Centennial Care Medicaid lien, in the form of a check payable jointly to petitioner

and:

                                             Optum
                                             L-3994
                                   Columbus, OH 43260-3994
                                  Optum File Number: 45358589

Petitioner agrees to endorse this check to Optum.

       D. A lump sum payment of $6,634.60, representing compensation for satisfaction of a

Blue Cross Blue Shield of New Mexico Medicaid lien, in the form of a check payable jointly to

petitioner and:

                                     BCBS of New Mexico
                                 Health Care Service Corporation
                                     Department CH 14418
                                    Palatine, IL 60055-4418
                                       Event ID: 15946548
                                    Group Number: N72100

Petitioner agrees to endorse this check to Blue Cross Blue Shield of New Mexico.

       E. An amount sufficient to purchase an annuity contract,2 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,




       2 In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.

                                                 4
as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 3 from

which the annuity will be purchased. 4 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Shawna Haskins, only so long as petitioner is alive at the time a particular payment is due. At

the Secretary’s sole discretion, the periodic payments may be provided to petitioner in monthly,

quarterly, annual, or other installments. The “annual amounts” set forth in the chart at Tab A

describe only the total yearly sum to be paid to petitioner and do not require that the payment be

made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of



       3  The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.

       4 Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.
                                                 5
judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.     Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Shawna Haskins, is alive at the time that a particular payment is

due. Written notice shall be provided to the Secretary of Health and Human Services and the

Life Insurance Company within twenty (20) days of Shawna Haskins’s death.

       3.     Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.     Lump Sum paid to petitioner, Shawna Haskins:                         $302,690.02

       B.     Molina Healthcare of New Mexico Medicaid lien:                       $ 38,366.83

       C.     New Mexico Centennial Care Medicaid lien:                            $ 15,072.94

       D.     Blue Cross Blue Shield of New Mexico Medicaid lien:                  $ 6,634.60

       E.     An amount sufficient to purchase the annuity contract described
              above in section II.E.


                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division




                                                 6
                          TRACI R. PATTON
                          Assistant Director
                          Torts Branch, Civil Division


                          s/Claudia B. Gangi
                          CLAUDIA B. GANGI
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 616-4138
                          Email: claudia.gangi@usdoj.gov



Dated: January 10, 2022




                             7
                                                    Appendix A: Items of Compensation for Shawna Haskins                                       Page 1 of 4
                                             Lump Sum
       ITEMS OF                             Compensation    Compensation   Compensation   Compensation     Compensation    Compensation   Compensation
     COMPENSATION            G.R.   *          Year 1         Year 2         Year 3         Year 4           Years 5-9       Year 10       Years 11-13
                                                2022           2023           2024           2025           2026-2030         2031         2032-2034
BCBS Premium                 5%         M        5,615.16       5,615.16       5,615.16       5,615.16          5,615.16       5,615.16        5,615.16
BCBS Deductible              5%                    750.00         750.00         750.00         750.00            750.00         750.00          750.00
Medicare Part A              5%         M
Medicare Part B Premium      5%         M
Medicare Part B Deductible   5%
Medigap                      5%         M
Medicare Part D              5%         M
PCP                          5%     *               60.00          60.00          60.00          60.00             60.00          60.00           60.00
Neurologist                  5%     *               50.00          50.00          50.00          50.00             50.00          50.00           50.00
Blood Work                   5%     *               32.40          32.40          32.40          32.40             32.40          32.40           32.40
Gabapentin                   5%     *
Morphine Sulfate             5%     *             120.00          120.00         120.00         120.00           120.00          120.00         120.00
Trazadone                    5%     *
Hydromorphone                5%     *             120.00          120.00         120.00         120.00           120.00          120.00         120.00
Carisoprodol                 5%     *
Dulcolax                     4%                    15.05           15.05          15.05          15.05             15.05          15.05           15.05
B12                          4%                    50.17           50.17          50.17          50.17             50.17          50.17           50.17
Nutritionist                 4%     *             135.00
PT                           4%     *             180.00          180.00          90.00          45.00             45.00          45.00           45.00
OT                           4%     *              60.00           60.00          30.00          15.00             15.00          15.00           15.00
Counselor                    4%     *             180.00          180.00         180.00         180.00
Rolling Walker               4%     *                                                            41.99                            41.99
Walker                       4%                    105.85          17.64          17.64          17.64            17.64           17.64          17.64
Scooter                      4%                  2,499.00         357.00         357.00         357.00           357.00          357.00         357.00
Scooter Maint                4%                    214.20         214.20         214.20         214.20           214.20          214.20         214.20
Scooter Batteries            4%                     84.86          84.86          84.86          84.86            84.86           84.86          84.86
Bedside Commode              4%
WC                           4%     *             141.59           23.60          23.60          23.60             23.60          23.60           23.60
Shower Chair                 4%                   227.00           32.43          32.43          32.43             32.43          32.43           32.43
Transfer Board               4%                    42.69            4.27           4.27           4.27              4.27           4.27            4.27
Hand Held Shower             4%                   193.15           27.59          27.59          27.59             27.59          27.59           27.59
Raised Toilet Seat           4%                   224.82           32.12          32.12          32.12             32.12          32.12           32.12
Bed Rail                     4%                   176.69           17.67          17.67          17.67             17.67          17.67           17.67
                                                      Appendix A: Items of Compensation for Shawna Haskins                                                    Page 2 of 4
                                             Lump Sum
       ITEMS OF                             Compensation      Compensation      Compensation      Compensation      Compensation      Compensation      Compensation
     COMPENSATION           G.R.   *           Year 1           Year 2            Year 3            Year 4            Years 5-9         Year 10          Years 11-13
                                                2022             2023              2024              2025            2026-2030           2031            2032-2034
Bed Foot Support            4%                     230.89            23.09             23.09             23.09              23.09            23.09              23.09
Grab Bars                   4%                     479.85            47.99             47.99             47.99              47.99            47.99              47.99
WC Ramp                     4%                     473.60            17.36             17.36             17.36              17.36            17.36              17.36
Scooter Lift & Carrier      4%                   1,289.99           129.00            129.00            129.00             129.00           129.00             129.00
WC Cushion                  4%                      69.50            23.17             23.17             23.17              23.17            23.17              23.17
Therabands                  4%                      27.66            27.66             27.66             27.66              27.66            27.66              27.66
Gait Belt                   4%                      22.87             4.57              4.57              4.57                4.57            4.57                4.57
Emergency Response System   4%                     299.40           299.40            299.40            299.40             299.40           299.40             299.40
Wipes                       4%                     121.49           121.49            121.49            121.49             121.49           121.49             121.49
YMCA                        4%                     590.00           540.00            540.00            540.00             540.00           540.00             396.00
Home Health                 4%         M        35,040.00        35,040.00         35,040.00         35,040.00          35,040.00        35,040.00          35,040.00
Mileage: PCP                4%                      45.12            45.12             45.12             45.12              45.12            45.12              45.12
Mileage: Neurologist        4%                      11.28            11.28             11.28             11.28              11.28            11.28              11.28
Mileage: YMCA               4%                   1,482.24         1,482.24          1,482.24          1,482.24           1,482.24         1,482.24           1,482.24
Portable Ramp               4%                   1,228.50
Pain and Suffering                            250,000.00
Molina Healthcare Lien                          38,366.83
NM Centennial Lien                              15,072.94
BCBS of NM Lien                                  6,634.60
Annual Totals                                  362,764.39          45,856.53         45,736.53         45,718.52         45,496.53         45,538.52         45,352.53
                                           Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                           Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                           expenses ($52,690.02) and pain and suffering ($250,000.00): $302,690.02.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                           petitioner and Equian, as reimbursement of the Molina Healthcare of New Mexico Medicaid lien: $38,366.83.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                           petitioner and Optum, as reimbursement of the New Mexico Centennial Care Medicaid lien: $15,072.94.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                           petitioner and BCBS of New Mexico, as reimbursement of the BCBS of New Mexico Medicaid lien: $6,634.60.
                                           Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                           Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                           Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                    Appendix A: Items of Compensation for Shawna Haskins                                   Page 3 of 4


       ITEMS OF                             Compensation   Compensation    Compensation    Compensation    Compensation    Compensation
     COMPENSATION            G.R.   *         Year 14        Year 15         Year 16        Years 17-22      Year 23       Years 24-Life
                                               2035           2036            2037          2038-2043         2044          2045-Life
BCBS Premium                 5%         M       5,615.16
BCBS Deductible              5%                   750.00
Medicare Part A              5%         M                       5,988.00        5,988.00        5,988.00        5,988.00        5,988.00
Medicare Part B Premium      5%         M                       2,041.20        2,041.20        2,041.20        2,041.20        2,041.20
Medicare Part B Deductible   5%                                   233.00          233.00          233.00          233.00          233.00
Medigap                      5%         M                       1,464.00        1,464.00        1,464.00        1,464.00        1,464.00
Medicare Part D              5%         M                       2,409.72        2,409.72        2,409.72        2,409.72        2,409.72
PCP                          5%     *              60.00
Neurologist                  5%     *              50.00
Blood Work                   5%     *              32.40
Gabapentin                   5%     *
Morphine Sulfate             5%     *             120.00
Trazadone                    5%     *
Hydromorphone                5%     *             120.00
Carisoprodol                 5%     *
Dulcolax                     4%                    15.05          15.05           15.05           15.05           15.05            15.05
B12                          4%                    50.17          50.17           50.17           50.17           50.17            50.17
Nutritionist                 4%     *
PT                           4%     *              45.00                                                         800.00           400.00
OT                           4%     *              15.00                                                         400.00           200.00
Counselor                    4%     *
Rolling Walker               4%     *                                            139.95           23.33           23.33            23.33
Walker                       4%                    17.64          17.64           17.64           17.64           17.64            17.64
Scooter                      4%                   357.00         357.00          357.00          357.00          357.00           357.00
Scooter Maint                4%                   214.20         214.20          214.20          214.20          214.20           214.20
Scooter Batteries            4%                    84.86          84.86           84.86           84.86           84.86            84.86
Bedside Commode              4%                                  167.00           23.86           23.86           23.86            23.86
WC                           4%     *
Shower Chair                 4%                    32.43          32.43           32.43           32.43           32.43            32.43
Transfer Board               4%                     4.27           4.27            4.27            4.27            4.27             4.27
Hand Held Shower             4%                    27.59          27.59           27.59           27.59           27.59            27.59
Raised Toilet Seat           4%                    32.12          32.12           32.12           32.12           32.12            32.12
Bed Rail                     4%                    17.67          17.67           17.67           17.67           17.67            17.67
                                                      Appendix A: Items of Compensation for Shawna Haskins                                                    Page 4 of 4


       ITEMS OF                             Compensation      Compensation      Compensation      Compensation      Compensation      Compensation
     COMPENSATION           G.R.   *          Year 14           Year 15           Year 16          Years 17-22        Year 23         Years 24-Life
                                               2035              2036              2037            2038-2043           2044             2045-Life
Bed Foot Support            4%                     23.09             23.09             23.09              23.09            23.09              23.09
Grab Bars                   4%                     47.99             47.99             47.99              47.99            47.99              47.99
WC Ramp                     4%                     17.36             17.36             17.36              17.36            17.36              17.36
Scooter Lift & Carrier      4%                    129.00            129.00            129.00             129.00           129.00             129.00
WC Cushion                  4%                     23.17             23.17             23.17              23.17            23.17              23.17
Therabands                  4%                     27.66             27.66             27.66              27.66            27.66              27.66
Gait Belt                   4%                      4.57              4.57              4.57                4.57            4.57               4.57
Emergency Response System   4%                    299.40            299.40            299.40             299.40           299.40             299.40
Wipes                       4%                    121.49            121.49            121.49             121.49           121.49             121.49
YMCA                        4%                    396.00            396.00            396.00             396.00
Home Health                 4%         M       35,040.00         35,040.00         35,040.00          35,040.00          35,040.00         35,040.00
Mileage: PCP                4%                     45.12             45.12             45.12              45.12              45.12             45.12
Mileage: Neurologist        4%                     11.28             11.28             11.28              11.28              11.28             11.28
Mileage: YMCA               4%                  1,482.24          1,482.24          1,482.24           1,482.24
Portable Ramp               4%
Pain and Suffering
Molina Healthcare Lien
NM Centennial Lien
BCBS of NM Lien
Annual Totals                                    45,328.93         50,824.29         50,821.10         50,704.48         50,026.24         49,426.24
                                           Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                           Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                           expenses ($52,690.02) and pain and suffering ($250,000.00): $302,690.02.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                           petitioner and Equian, as reimbursement of the Molina Healthcare of New Mexico Medicaid lien: $38,366.83.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                           petitioner and Optum, as reimbursement of the New Mexico Centennial Care Medicaid lien: $15,072.94.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                           petitioner and BCBS of New Mexico, as reimbursement of the BCBS of New Mexico Medicaid lien: $6,634.60.
                                           Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                           Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                           Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.